                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

JASON WILLIAMS,

         Plaintiff,                                  Case No. 5:19-cv-00475-BO

vs.                                            JOINT NOTICE OF DESIGNATION
                                                       OF MEDIATOR
AT&T MOBILITY LLC,

         Defendant.

         Plaintiff Jason Williams and Defendant AT&T Mobility LLC, (“the Parties”)

jointly and through their respective undersigned counsel, hereby respectfully give

notice of their designation of the mediator for the above-captioned matter. The

parties have selected, from the Court’s approved list of mediators, the following

mediator:

                Rene Stemple Trehy (Ellis)
                Beason & Trehy Conflict Resolution, LLC
                2741 University Drive
                Post Office Box 52270
                Durham, NC, 27717
                Tel: (866) 517-0145
                Fax: (888)788-2153
                www.beasontrehy.com

         The parties will contact Mrs. Trehy to notify her of this appointment and to

schedule a mediation with her consistent with the Scheduling Order entered by the

Court.




                                           1

KILPATRICK TOWNSEND 73491172 1

           Case 5:19-cv-00475-BO Document 44 Filed 06/05/20 Page 1 of 3
Respectfully submitted this 5th day of June, 2020.
For Plaintiff:
                            /s/ Terence S. Reynolds
                            Terence S. Reynolds
                            Lucas D. Garber
                            SHUMAKER LOOP & KENDRICK LLP
                            101 South Tryon Street
                            Suite 2200
                            Charlotte, NC 28280
                            Email: treynolds@shumaker.com
                                   lgarber@shumaker.com

                            Christopher LaVigne
                            WITHERS BERGMAN LLP
                            430 Park Avenue, 10th Floor
                            New York, New York 10022-3505
                            Email: christopher.lavigne@withersworldwide.com
                            Counsel for Plaintiff Jason Williams

For Defendant:

                            /s/ Joseph S. Dowdy
                            Joseph S. Dowdy (N.C. State Bar No. 31941)
                            Phillip A. Harris, Jr. (N.C. State Bar No. 39740)
                            KILPATRICK TOWNSEND & STOCKTON LLP
                            4208 Six Forks Road, Suite 1400
                            Raleigh, NC 27609
                            Telephone: (919) 420-1700
                            Facsimile: (919) 510-6120
                            Email: jdowdy@kilpatricktownsend.com
                                    pharris@kilpatricktownsend.com

                            Michael Breslin
                            KILPATRICK TOWNSEND & STOCKTON LLP
                            1100 Peachtree St. NE, Suite 2800
                            Atlanta, GA 30309
                            Telephone: (404) 815-6500
                            Facsimile (404) 815-6555
                            Email: mbreslin@kilpatricktownsend.com
                            Counsel for Defendant AT&T Mobility LLC


                                           2

KILPATRICK TOWNSEND 73491172 1

         Case 5:19-cv-00475-BO Document 44 Filed 06/05/20 Page 2 of 3
                            CERTIFICATE OF SERVICE

      I hereby certify that on date set out below, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:

SHUMAKER LOOP & KENDRICK LLP                        WITHERS BERGMAN LLP
Terence S. Reynolds                                 Christopher LaVigne
treynolds@shumaker.com                              christopher.lavigne@withersworldwide.com
Lucas D. Garber                                     430 Park Avenue, 10th Floor
lgarber@shumaker.com                                New York, New York 10022-3505
101 South Tyron Street
                                                    Counsel for Plaintiff Jason Williams
Suite 2200
Charlotte, North Carolina 28280
Counsel for Plaintiff Jason Williams




       This the 5th day of June, 2020.

                                                     /s/ Joseph Dowdy
                                                     Joseph S. Dowdy




                                                3

KILPATRICK TOWNSEND 73491172 1

         Case 5:19-cv-00475-BO Document 44 Filed 06/05/20 Page 3 of 3
